Citation Nr: 1713541	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a stomach disability and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disability and, if so, whether the claim may be granted.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for drug and alcohol abuse as secondary to service-connected disability.

5.  Entitlement to service connection for diabetes mellitus as secondary to service-connected disability.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to service connection for right knee disability.

8.  Entitlement to a compensable evaluation for hemorrhoids.

9.  Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

10.  Entitlement to a compensable evaluation for bilateral hearing loss disability.

11.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Historically, the RO denied a stomach disorder in July 1998 because, although service treatment records (STRs) documented stomach complaints that the Veteran believed were ulcers, post service medical records showed no current disability of the stomach.  In a February 2000 decision, the Board denied the claim because there was no medical evidence of a chronic stomach disorder in service, to include ulcer; no evidence of ulcer manifested to a degree of 10 percent within a year of his service discharge; and no medical evidence of any current disability etiologically related to service.  In August 2013, VA received a claim to reopen the matter of entitlement to service connection for a stomach disorder.  Similarly, the RO denied the claim for back disorder in October 1999 and again in October 2001 because the evidence did not establish a link to his period of service; thereafter, in September 2002, the Board denied the claim because there was no evidence of a disability etiologically related to service.  In March 2015, VA received a claim to reopen.  Notwithstanding any decision of the RO on whether new and material evidence has been submitted to reopen either claim for service connection, the Board must determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has duties to both notify and assist claimants in substantiating a claim for VA benefits.  The duty to notify is typically accomplished in a document called a "VCAA letter."  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, VA has not provided the Veteran with appropriate notice of the information and/or evidence required to substantiate his claims except for PTSD.  Therefore, remand is necessary.  It is noted that the Veteran has repeatedly asked to be told the information and/or evidence he needed to establish his claims (e.g. VA Forms 21-4138 dated December 2014 and August 2013).
With regard to the claim for increase for PTSD, the record shows that this claim arises from the Veteran's disagreement with the initial disability evaluation following the grant of service connection-this is a downstream matter and, as a result, no additional 38 U.S.C.A. § 5103 (a) notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See VCAA Letter (August 2013); Rating Decision (April 2014).  However, as explained below, remand is necessary for the PTSD claim along with other claims on appeal to ensure that VA has met its duty to assist the Veteran.

Drug/Alcohol Abuse and Diabetes Mellitus - Secondary Disorders

The Veteran seeks service connection for drug and alcohol abuse as secondary to service-connected disability.  The attorney argues that the Veteran used drugs and alcohol to self-medicate and cope with his PTSD symptoms, and he submitted treatise evidence in support of this theory of entitlement.  See Third Party Correspondence (October 2015).  The Veteran's attorney further argues that the Veteran's service-connected PTSD caused the Veteran to over eat and not exercise, which led to weight gain, which led to a diagnosis of diabetes mellitus.  He submitted treatise material in support of this theory of entitlement.  Id.

Although VA obtained medial opinions in these matters, the Board finds that the opinion are inadequate as the medical conclusions are unclear and because they did not consider the treatise evidence subsequently submitted in support of the claims.  It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Therefore, remand for an addendum to each opinion is necessary.


Hemorrhoids

The record shows that the Veteran underwent a VA hemorrhoid examination in March 2014.  The RO subsequently granted service connection for hemorrhoids and assigned a noncompensable evaluation under Diagnostic Code 7336 of the Rating Schedule.  In May 2014, the Veteran's attorney argued that the VA examination was inadequate for rating purposes as it was cursory and did not fully reflect the Veteran's symptoms.

To ensure that VA has satisfied its duty to assist, the Board finds that a new VA examination should be obtained.  The Veteran is advised that, under Diagnostic Code 7336, hemorrhoids are assigned a zero percent rating where there is evidence of mild to moderate symptomatology; a 10 percent rating where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences; or a 20 percent rating where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

PTSD

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD.  The Board finds that the evidence suggests a worsening of the Veteran's disorder since his last VA examination and, therefore, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this regard, the Board notes that the Veteran reported increased PTSD symptoms during VA mental health treatment in September 2015 to include nightmares.  In contrast, report of VA PTSD examination dated in August 2015 does not reflect that the Veteran's symptoms included nightmares.  See CAPRI (September 2015); and C&P Exam (August 2015).  Also, additional evidence has been associated with the claims file showing that the Veteran has cognitive impairment, to include a "Statement of Physician" dated in March 2016.  See Medical Treatment Record - Government Facility (June 2016).

TDIU

The Veteran seeks TDIU.  At this time, the Veteran is service-connected for the following disorders:  PTSD (30%); tinnitus (10%); bilateral hearing loss (0%); hemorrhoids (0%); and erectile dysfunction (0%).  His combined disability evaluation is 40 percent from June 7, 2013.  Consideration of this matter is deferred because it is inextricably intertwined with the pending claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with a letter notifying him of the information and/or evidence needed to substantiate his claims on appeal, to include on a direct and secondary basis.  This letter should further provide information on why his claims for service connection for a stomach disorder and back disability were previously denied and the evidence/information needed to reopen those claims.

2.  The May 2014 VA medical opinion that the Veteran's drug and alcohol abuse is unrelated to service-connected PTSD should be returned to the medical provider for an addendum fully addressing the Veteran's theory of secondary service connection.  The claims file must be reviewed and the review noted in the report.  The following questions should be expressly answered to the extent possible:

(a)  Has the Veteran had a drug/alcohol addiction or abuse problem during the pendency of this appeal (i.e. since January 2015)?  If no, how long has the problem been in remission?

(b)  Is it as likely as not (50 percent or greater probability) that drug/alcohol addiction or abuse is proximately due to service-connected PTSD?

(c)  Is it as likely as not (50 percent or greater probability) that nonservice-connected drug/alcohol addiction or abuse is aggravated by service-connected PTSD?

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The addendum should address the theory that the Veteran used drugs and alcohol to self-medicate and cope with his PTSD symptoms, which led to addiction/abuse.  The addendum should address the treatise evidence cited by the Veteran's attorney in support of that theory of entitlement.  See Third Party Correspondence (October 2015).

Also, the addendum should address the Veteran's theory that his drug and alcohol abuse was caused or aggravated by his pain of the knees and back.  See VA Form 21-4138 (October 2015).

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The January 2015 VA medical opinion that the Veteran's diabetes is unrelated to service-connected PTSD should be returned to the medical provider for an addendum fully addressing the Veteran's theory of secondary service connection.  The claims file must be reviewed and the review noted in the report.  The following questions should be expressly answered to the extent possible:

(a)  Is it as likely as not (50 percent or greater probability) that the Veteran diabetes is proximately due to service-connected PTSD?

(c)  Is it as likely as not (50 percent or greater probability) that the Veteran's nonservice-connected diabetes is aggravated by service-connected PTSD?

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The addendum should address the theory that the Veteran's service-connected PTSD caused the Veteran to over eat and not exercise, which led to weight gain, which led to the development of diabetes mellitus.  The addendum should address the treatise evidence cited by the Veteran's attorney in support of that theory of entitlement.  See Third Party Correspondence (October 2015).

A complete rationale for the medical opinion is required. The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should be scheduled for VA examination to ascertain the severity of his service-connected hemorrhoids using the most recent Disability Benefits Questionnaire.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  The examiner should indicate the impact of this disorder on the Veteran's ability to perform the physical and mental acts required for employment.

5.  The Veteran should be scheduled for VA examination to ascertain the severity of his service-connected PTSD using the most recent Disability Benefits Questionnaire.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  The examiner should distinguish symptomatology associated with service-connected PTSD from other non-service-connected mental disorders, and specifically indicate whether he has cognitive disorder associated with service-connected PTSD, if possible.  The examiner should indicate the impact of service-connected PTSD (and any medication taken therefor) on the Veteran's ability to perform the physical and mental acts required for employment.

6.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

